Citation Nr: 1339453	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-15 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcohol dependence, as secondary to service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John March, Agent


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for PTSD and assigned a 30 percent disability rating, effective August 10, 2010.  

The United States Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the issue of entitlement to a TDIU has been raised in this case, as the September 2010 VA examination report attributed PTSD symptomatology, at least in part, to the Veteran's inability to maintain and establish employment.  While this issue has been adjudicated by the RO (see rating decision, February 2013), this issue involves complex medical issues which may hinge upon the remanded claim for secondary service connection for alcohol dependence.  The Veteran's TDIU claim was denied, in part, because he failed to report for a TDIU examination.  The Board notes that the Veteran has provided a new address, associated with the claims file, and all future mailings should be forwarded accordingly.

The issues of entitlement to service connection for alcohol dependence, as secondary to service-connected PTSD, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

During the pendency of the appeal, the Veteran's PTSD has been manifested by occupational and social impairment, flattened affect, panic attacks, memory impairment, impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining social relationships.  The Veteran's PTSD has not been manifested by suicidal or homicidal ideation, inappropriate behavior, disorientation to person, place, or time, obsessive or ritualistic behavior, near-continuous panic, a neglect of personal hygiene, spatial disorientation, or the inability to function independently.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issue, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in August 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in October 2010.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

The Board notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  While the Veteran noted (during his September 2010 VA examination) that he received disability benefits from the Social Security Administration (SSA) as a result of various physical disabilities (namely his back and knee), he did not indicate that a psychiatric condition played any part in that allowance.  As such, VA is not obligated to remand this issue in order to procure records which would not affect the rating for the disability at issue.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Board therefore finds that any medical records associated with the Veteran's SSA disability claim are not probative in this case.  As such, no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded a VA psychiatric examination in September 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is adequate to decide the claim addressed in this section, as the examination report included a thorough review of the file, as well as examination findings relevant to the issue at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran claims that his currently-service-connected psychiatric disorder is more severe than indicated by his current disability rating of 30 percent.  The Board points out that disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2013). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the evidence of record does not establish distinct time periods in which the issue on appeal resulted in symptoms that warrant staged ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2013).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the Veteran's disability has been assigned an evaluation of 30 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  The provisions of 38 C.F.R. § 4.130 relating to rating psychiatric disabilities read in pertinent part as follows: 

Under this schedule, a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routing behavior, self-care, and conversation normal, due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130 (2013).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The Board notes that a Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  

Turning to the evidence of record, the Board notes that the Veteran has received VA psychiatric treatment for several years.  Diagnoses have included alcohol dependence, PTSD, and major depression.  See VA outpatient treatment report, October 2008.  GAF scores during the appellate period have ranged from 40 to 50, with most assessments in the 40's.

In conjunction with his claim for service connection, the Veteran was afforded a VA PTSD examination in September 2010.  At that time, it was noted that the Veteran was divorced, but in a relationship.  He lived close to his sisters, with whom he maintained a good relationship.  He noted that he had several friends, but that he did not spend much time with them.  He reported that he was distressed by the news, and that there was a period of time during his service in Vietnam that he was unable to remember.  He also reported symptoms of social detachment and isolation, hyperarousal (resulting in sleep disturbance), anger/irritability, hypervigilance, paranoia, fatigue, worthlessness, guilt, and increased startle response.  The Veteran acknowledged that he was depressed most of the time.  

He indicated that he had not used alcohol in 4-5 months, and noted that alcohol use had resulted in occupational, social, and legal difficulties.  While alcohol dependence (in remission) was diagnosed, and several in-patient stints were noted as a result, the Veteran denied diagnoses of schizophrenia or schizoaffective disorder.  He denied visual hallucinations; however a prior report was noted in which the Veteran could see people and animals in the room trying to harm him during a period of detoxification.  

On examination, the Veteran was casually-dressed and appropriately-groomed.  He was alert and oriented.  Affect was constricted, and eye contact was poor.  Speech was normal in volume, prosody, and intonation (though at times slightly garbled and fast).  At times, he appeared guarded and irritable, and at other times appeared distressed when speaking of Vietnam.  Attention was slightly reduced, though the Veteran was generally cooperative during the interview.  He denied feeling hopeless, and he firmly denied any previous or current suicidal/homicidal ideation, plan, or intent.  He did, however, acknowledge a longstanding history of auditory hallucinations (15-20 years).  In the past, he would hear a voice that would tell him to get a gun and go shooting.  The last time he heard such a voice was 6 months prior.  He denied having ever come close to actually shooting anyone.  He noted that he experienced a visual image in the past of someone putting a gun to his head, though the examiner believed that incident was most likely a nightmare.  Flashbacks were reported, relating back to Vietnam, but it was unclear as to whether these included a visual component.

The examiner noted that unemployment was a condition which was contributory to the Veteran's diagnoses.  The Veteran explained that, when working as a cook, the ovens and freezers reminded him of his time in Vietnam, and flashbacks were triggered.  The Veteran didn't report that PTSD symptoms caused absence or tardiness from work, he denied interpersonal difficulty on the job, and he noted that he was ultimately laid off for sitting down too often as a result of back problems.  It was noted, however, that alcoholism has contributed to unemployment, and the examiner stated that PTSD symptoms may have played a minor role in occupational dysfunction, and nonetheless have caused clinically-significant distress.  It was noted that activities of daily living were generally unaffected by his PTSD symptomatology, though memory problems were present.

Looking at the evidence in a light most favorable to the Veteran, the Board has determined that an initial evaluation of 50 percent is warranted in this case.  Occupational and social impairment has been demonstrated, as has flattened affect, panic attacks, memory impairment, impaired judgment, disturbances in motivation and mood, and difficulty in establishing and maintaining social relationships.  As noted above, affect was constricted, and eye contact was poor.  Speech was at times slightly garbled and fast, and during the interview the Veteran appeared guarded and irritable.  Attention was slightly reduced, and it was indicated that PTSD symptoms played a role in occupational dysfunction.

While the Board has determined that the totality of the Veteran's symptomatology corresponds to a 50 percent evaluation, a rating of 70 percent is not warranted at this time.  The Veteran strongly denied suicidal and homicidal ideation.  While auditory hallucinations were reported, the Veteran was noted to be a poor historian during the pendency of the appeal, and it was noted that those psychotic phenomena may have been associated with alcohol intoxication or withdrawal.  It was not indicated that the Veteran exhibited any inappropriate behavior during the interview, he was oriented to person, place, and time, and he did not endorse any obsessive or ritualistic behavior, near-continuous panic, or the inability to function independently (the Veteran lived alone and managed his own finances).  Neither impaired impulse control nor spatial disorientation was observed, nor was there a neglect of personal hygiene.

Following the interview, a GAF score of 40 was assigned, indicative of some impairment in communication, or major impairment in other areas, such as work, judgment, thinking, or mood.  The Board points out that this score appears more severe than the Veteran's PTSD symptomatology would indicate, and notes that this score also encompasses the Veteran's primary diagnosis, which is alcohol dependence.  As such, while a 50 percent evaluation is warranted, the criteria for a higher initial rating for PTSD alone have not been met.  Also, as reflected above, there is no evidence of total occupational and social impairment.  Thus, a schedular 100 percent rating is not warranted.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of his service-connected psychiatric symptoms.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology, such as panic attacks, anger, and anxiety.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability reflects an unusual disability picture so as to warrant the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2013).  Further, the Board notes that the issue of entitlement to a TDIU is pending, and within the jurisdiction of the RO as of the date of this decision.  

As to his PTSD symptoms, the Board finds that his symptoms have been accurately-reflected by the schedular criteria, and the Board points out that his disability rating encompasses a significant degree of occupational impairment relative to that rating.  For example, the Veteran's current 50 percent rating reflects occupational and social impairment with reduced reliability and productivity.  The record lacks evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, in that most of the criteria for a higher rating have not been met or approximated.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Board has determined that the issue of whether the Veteran's service-connected disabilities have essentially precluded gainful employment, and as such entitlement to a TDIU, is an issue requiring further clarification and is therefore addressed in the following section.  

In light of the foregoing, the Board finds that the evidence in this case is, at the least, so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations for each appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).  Therefore, the Veteran is entitled to an evaluation of 50 percent for PTSD.


ORDER

Entitlement to an initial evaluation of 50 percent for PTSD, but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits.

REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16(a).  

Here, service connection has been established for PTSD, which has been assigned an initial rating of 50 percent, and for coronary artery disease, which has been assigned a rating of 60 percent, for a combined rating of 80 percent.  See 38 C.F.R. § 4.25, Table I.  As noted above, the September 2010 VA examination report indicated that his PTSD symptoms may interfere with his ability to maintain gainful employment.  However, the Board also notes that the Veteran suffers other psychological and physiological disorders, most of which are not service connected, which could play a significant role in his inability to find and maintain substantial, gainful employment (to include alcohol dependence).  

Because evidence of record suggests that the Veteran may be unable to work due to his service-connected disabilities, the Board finds the Veteran should be requested to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  Thereafter, should the RO determine that additional VA examination is necessary to determine whether the Veteran's service-connected disabilities alone preclude all forms of gainful employment, appropriate examination should be so ordered.

Finally, the Board notes a claim of entitlement to service connection for alcohol dependence, as secondary to PTSD, has been raised by the record (see VA examination report, September 2010) and is inextricably intertwined with the TDIU claim, as the VA examiner attributed such dependence to significant occupational barriers.  As such, the Board finds that remanding this issue for contemporaneous consideration is warranted.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.  Please note that the Veteran's address recently changed.  

2.  Thereafter, adjudicate the secondary service connection claim for alcohol dependence, as well as the TDIU claim, to include obtaining TDIU-specific VA examination(s) if deemed appropriate.  If either claim is denied, the Veteran and his representative must be provided a supplemental statement of the case.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


